Cuyahoga App. No. 79527, 2002-0hio-2145. This cause is pending before the court on the certification of conflict by the Court of Appeals for Cuyahoga County. On September 25, 2002, this court consolidated this case with Supreme Court case No. 2002-1093 and ordered the parties to combine briefing. On November 21, 2002, appellant filed a stipulated extension of time to file his merit brief in case No. 2002-1093, but failed to file a stipulated extension of time in this case. Accordingly,
IT IS ORDERED by the court, sua sponte, that a copy of the stipulated extension of time filed in case No. 2002-1093 be deemed filed in this case and, thereby, appellant’s merit brief shall be filed on or before December 16, 2002.
IT IS FURTHER ORDERED that all future filings shall reference both case Nos. 2002-1093 and 2002-1220 and the parties shall otherwise comply with this court’s September 25, 2002 entry.